Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Xin et al. for the "METHOD FOR DETERMINING BACKGROUND TRAFFIC TRANSFER POLICY AND APPARATUS" filed 11/20/2020 has been examined.  This application is a continuation of PCT/CN2019/087653, filed 05/20/2019 and claims foreign priority to 201810491483.8, filed 05/21/2018; to 201810671611.7, filed 06/26/2018; to 201910256749.5, filed 04/01/2019 in China.   The preliminary amendment filed 12/28/2020 have been entered and made of record.  Claims 1-20 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

	Claim Objections
3.        Claims 11, 13, 16-19 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

4.        Claim 20 should depend on claim 19.  Appropriate correction is required.  
	
	Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-20 recite the limitation “first information”, “first area information” and “first area”.  It is not clear if they are the same or different.  Appropriate correction is required. 
Claims 1-20 recite the limitation “second information”, “second area information” and “second area”.  It is not clear if they are the same or different.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have

skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 1-5, 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwai et al. (US#2020/0022027) in view of Li et al. (US#2021/0168584).
As best understood, regarding claim 11, the references disclose a novel method and system for determining a background traffic transfer policy in network communications, according to the essential features of the claims. Iwai et al. (US#2020/0022027) discloses a communication system, comprising: a first network element is configured to send first information, wherein the first information is for requesting network performance information, and wherein the first information comprises one or more of first area information of a first area, an identifier of a requesting device, or a terminal device group identifier (see Figs. 1-4; para [0012]-[0013], [0048]-[0051]: & [0062]-[0067] procedure of the negotiation and execution of the background data transfer. In Step 201, the SCS/AS 60 sends a Background data transfer request message to the SCEF 50. This request includes SCS/AS Identifier, SCS/AS Reference ID, Volume per UE, Number of UEs, and Desired time window); and a data analytics network element is configured to: receive the first information from the first network element; determine the network performance information based on the first information, wherein the network performance information comprises second area information of a second area and second information, wherein the second information comprises one or more of load information of a network in the second area, service experience information for a service in the second area, or a number of terminal devices in the second area,  and wherein the second area is a subarea of the first area (Fig. 4; para [0064]-[0065]: in Step 402, the PCRF 40 requests the SPR 46 for all existing transfer policies. In Step 403, the SPR 46 provides all existing transfer policies and corresponding network area information to the PCRF 40); and send the network performance information to the first network element, wherein the first network element is further configured to. receive the network performance information from the data analytics network element; and determine a first policy based on the network performance information (Fig. 4; para [0013]-[0021]: determine a transfer policy based on the request and send the determined transfer policy to the server via the exposure node).
However, Iwai does not disclose expressly the data analytics network element.  In the same field of endeavor, Li et al. (US#2021/0168584) teach a network data analytics function (NWDAF) network element which can analyze target background traffic transfer policies of all terminal devices, to determine a background traffic transmission data analysis result of a terminal device that requires a background traffic transfer policy, to obtain the background traffic transfer policy of the terminal device (Figs. 7, 11; para [0082], [0114]).
Iwai et al.: Fig. 4; para [0013]-[0021]).
Regarding claim 13, the reference further teaches wherein receiving third information from the requesting device, wherein the third information is for requesting the background traffic transfer policy, and wherein the third information comprises one or more of the area information of the first area, the terminal device group identifier, or the identifier of the requesting device; and send the background traffic transfer policy to the requesting device (Iwai et al.: Figs. 1-4; para [0012]-[0013], [0048]-[0051]: & [0062]-[0067]).
Regarding claim 14, the reference further teaches wherein the background traffic transfer policy comprises the second area information (Iwai et al.: Fig. 4; para [0064]-[0065]).
Regarding claim 15, the reference further teaches wherein the background traffic transfer policy further comprises one or more of a recommended time window, a charging rate, or a maximum aggregated bitrate (Iwai et al.: Fig. 2; para [0048]-[0051]).
Regarding claims 1-5, they are method claims and have the same subject matter, limitations corresponding to the apparatus claims 11-15 examined above.  Therefore, claims 1-5 are analyzed and rejected as previously discussed with respect to claims 11-15.
One skilled in the art would have recognized the need for effectively and efficiently determining a background traffic transfer policy in network communications, and would have applied Li’s configuration of background data transfers (BDTs) utilizing network data analytics function (NWDAF) into Iwai’s background data transfer provided by a radio communication network to a radio terminal based on a request from an application service provider.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention apparatus and method for background data transfer with the motivation being to provide a method and system for determining a background traffic transfer policy and apparatus.
Allowable Subject Matter
10.	Claims 6-10, 16-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first
information comprises the first area information, determining, by the data analytics network element, the network performance information based on the first information comprises: obtaining, by the data analytics network element, the second area information based on the first area information; and determining, by the data analytics network element, one or more of the
load information of the network in the second area, the service experience information for the
service in the second area, or the number of terminal devices in the second area; wherein sending, by the requesting device, third information to the first network element, wherein
the third information is for requesting background traffic transfer policy, and wherein
the third information comprises one or more of the first area information, the identifier of the requesting device, or the terminal device group identifier; and receiving, by the requesting device, the background traffic transfer policy from the first network element, as specifically recited in the claims 6, 7, 9 & 16, 17, 19.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Mladin et al. (US#2021/0136548) show service capability exposure at the UE.
The Starsinic et al. (US#10,757,716) mobile core network service exposure for the UE.
The Livanos et al. (US#10,805,841) shows policy enforcement methods and apparatus for background data transfers involving multiple UEs.
The Huang et al. (US#2019/0268230) shows system and method for enforcing group policies for MTC devices to perform background data transfer.
The Hua et al. (US#11,234,161) method and system for network slice usage service.
The Xu et al. (US#2021/0352180) shows method and apparatus for session management.
The Fiorese et al. (US#10,785,634) is cited shows method for end to end UE trajectory 
The Guo et al. (US#2021/0022022) method and device for monitoring network data.
The Wang et al. (US#10,211,995) shows background traffic downloading method, device and system.
The Li et al. (US#2019/0357301) shows message and system for application function influence on traffic routing.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/22/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477